ORDER

PER CURIAM.
Emanuel Norman (“movant”) appeals the judgment of the trial court denying his request for post-conviction relief pursuant to Missouri Supreme Court Rule 24.035 without an evidentiary hearing. Movant argues that counsel was ineffective for misleading him regarding his child support obligations and the relationship of such obligations to the potential revocation of his probation. Movant also claims the plea court was without jurisdiction to sentence him because there was no showing that his failure to provide support was without good cause.
*408We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).